Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 
Species 1 (Figs. 1-5): single aperture, single cavity, plurality of heaters (assuming Claims 17,19, 20, 21, 22, and 27 were read on).
Species 2 (Figs. 6-8): two apertures, single cavity forming a through hole which is tapered for article insertion, plurality of heaters (assuming Claims 15, 16, & 28 were read on).
Species 3 (Figs. 9-11): single aperture, single cavity with rod heater (assuming Claim 23 was read on).
Species 4 (Figs. 12-13): single scalloped aperture, single aperture capable of insertion of two articles, plurality of heaters (assuming Claim 24 was read on).
Species 5 (Fig. 14): single aperture, two cavities capable of insertion of two articles, plurality of heaters(assuming Claims 25 & 26 were read on).
Species 6 (Fig. 15): integrated aerosol-generating article on second end, single aperture, single cavity, plurality of heaters.
Species 7 (Fig. 16): integrated aerosol-generating article on first end, single aperture, single cavity, plurality of heaters. 
 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  NONE.

The species are independent or distinct because Species 1 – 7 lack unity of invention because even though the inventions of these groups require the technical feature of an elongate housing comprising at least one aperture forming an airflow inlet, at least one airflow outlet in fluid communication with a cavity, a mouthpiece in fluid communication with airflow outlet, at least one electrical heater, and a cavity capable of accepting an aerosol-generating article, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zuber (US 2016/0227839A1).  

at least one airflow outlet in fluid communication with a cavity (Paragraph [0087]: “the housing comprising in series from air inlet to air outlet: a first compartment comprising the nicotine source in communication with the air inlet; a second compartment comprising the volatile delivery enhancing compound source in communication with the first compartment; and a heat transfer barrier between the first compartment and the second compartment, wherein the air inlet and the air outlet are in communication with each other and configured so that air may pass into the housing through the air inlet, through the housing and out of the housing through the air outlet”),
a mouthpiece in fluid communication with airflow outlet (Paragraph [0159]: “this allows a user to draw air into the housing of the aerosol-generating article through the distal end thereof, downstream through the first compartment 6, the heat transfer barrier 8, the second compartment 10 and the third compartment 12 and out of the housing through the mouthpiece 14 at the proximal end thereof”, Fig 1), 
.
A telephone call was made to applicant’s attorney on 12/09/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.







Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 




/AARON G WRIGHT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 761